DISMISS and Opinion Filed July 3, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00124-CV

                            BEHROOZ KHADEMAZAD, Appellant
                                        V.
                             THORA KHADEMAZAD, Appellee

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-21321

                               MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                 Opinion by Chief Justice Burns
        Appellant and appellee both sought enforcement of their divorce decree. Appellant appeals

from the trial court’s enforcement order entered following a bench trial. The order granted

appellee’s petition in its entirety and granted in part and abated in part appellant’s counter-petition.

We questioned our jurisdiction over the appeal as the order did not appear to be final. At the

Court’s request, the parties filed letter briefs addressing the jurisdictional issue.

        Generally, this Court has jurisdiction only over appeals from final judgments.              See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims. Id. We are mindful that a judgment, not intrinsically

interlocutory in character, rendered following a bench trial, is presumed final. See N.E. Indep.

Sch. Dist. v. Aldridge, 400 S.W.2d 893, 897-98 (Tex. 1966). “If there is any doubt as to the
judgment’s finality, then ‘[f]inality must be resolved by a determination of the intention of the

court [as] gathered from the language of the decree and the record as a whole, aided on occasion

by the conduct of the parties.’” See Vaughn v. Drennon, 324 S.W.3d 560, 563 (Tex. 2010) (per

curiam) (quoting Lehmann, 39 S.W.3d at 203).

       In the divorce decree, the trial court divided certain real property owned by the parties,

including The Terraces, awarding each fifty percent in the net proceeds from the sale of the

properties and holding each responsible for the debts due or to become due on those properties.

The Terraces has not yet been sold. In its counter-petition, appellant sought, among other things,

reimbursement for amounts he had paid related to the debts on The Terraces. In its order, the trial

court abated appellant’s debt-related claims as “not yet ripe.”

       Appellee agrees that this Court lacks jurisdiction over this appeal. Appellant, however,

asserts that the trial court effectively denied the abated claims by providing in the order that a party

paying a portion of the obligations on the property will be entitled to reimbursement from the net

proceeds from the sale. The divorce decree, however, did not provide for reimbursement. Rather,

it provided that each party was responsible for the debts on The Terraces “due or to become due.”

We disagree that the reimbursement provision overcomes the trial court’s express language abating

these claims. Based on the abatement language in the order, we conclude the trial court did not

intend the order to be final. Under these circumstances, the Aldridge presumption of finality does

not apply. See Aldridge, 400 S.W.2d at 897-98.

       The parties have filed a joint motion to abate the appeal. They ask that we treat this appeal

as premature. They state in their motion that they “anticipate” that The Terraces will either be sold

or foreclosed upon and such sale will either moot or ripen the issues in this appeal. However,

following the sale of The Terraces, the parties will still need to submit a final accounting of the




                                                 –2–
obligations and payments related to both that property and the homestead. Because the timeline

for a final resolution is open-ended, the Court denies the parties joint motion to abate the appeal.

       The trial court’s order on appeal does not finally resolve all claims asserted in the petition

and counter-petition for enforcement. Accordingly, we dismiss this appeal for want of jurisdiction.

See TEX. R. APP. P. 42.3(a).




                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE


190124F.P05




                                                –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 BEHROOZ KHADEMAZAD, Appellant                     On Appeal from the 303rd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00124-CV        V.                      Trial Court Cause No. DF-17-21321.
                                                   Opinion delivered by Chief Justice Burns.
 THORA KHADEMAZAD, Appellee                        Justices Whitehill and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee THORA KHADEMAZAD recover her costs of this appeal
from appellant BEHROOZ KHADEMAZAD.


Judgment entered July 3, 2019




                                             –4–